Title: General Orders, 25 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Wednesday July 25 1781
                     Parole  Luxemburgh
                     Countersigns  Bourdeaux
                  Lisle
                  For the day Tomorrow
                  Brigadier General GloverColonel H. JacksonFor Picquet  Major SpurrInspector  Captain SmithThe Commanding officers of regiments are desired to use every possible endeavour to instruct the recruits in the essential parts of their duty as fast as they join their respective Corps that they may be qualified for actual service.
                  Lieutenant Kirkpatrick late of Colonel Spencer’s regiment is appointed Captain Lieutenant in the Corps of Sappers and miners and is to be respected and obeyed accordingly.
               